AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                     UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRJCT OF CALIFORNIA

            UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                V.                                  (For Offenses Committed On or After November I, 1987)

                 JESUS ALVAREZ-ORTIZ                                   Case Number:               19CR1915-DMS

                                                                    Frank Morell CJA
                                                                    Defendant's Attorney
USM Number                      74786298                                                   J . .           ii;:· !:,i ~
                                                                                           I               ~     l\ (\,~
•-                                                                                         I
THE DEFENDANT:                                                                             11·

                                                                                                               JUN 2 0 2019
 ~ pleaded guilty to count(s)        _l_o_f_th_e_I_nfi_o_rm_a_t_io_n_ _ _ _ _ _ _ _        ,r,   ---t=======:::t---;--
                                                                                           7
                                                                                           .       CLERK US DISTRICT COURT
 D was found guilty on count(s)
    after a olea of not guiltv.
                                                                                           tov
                                                                                           I .=.·OUTHERN D~ICT OF CALIFORNIA i.
                                                                                                        ·
                                                                                                                               BFPU ..
                                                                                                                                -   -~-1
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                Count
Title & Section                      Nature of Offense                                                                        Number(s)
18 USC 1544                          MISUSE OF PASSPORT                                                                           1




     The defendant is sentenced as provided in pages 2 through                2                  of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s)                                                    is          dismissed on the motion of the United States.

      Assessment: $100.00 ordered waived


 D JVTA Assessment*:
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ~   No fine                  •Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                     June 20 2012



                                                                     HON. Dana ~ r n w
                                                                     UNITED STATES DISTRJCT JUDGE
   ,
' AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  JESUS ALVAREZ-ORTIZ                                                    Judgment - Page 2 of 2
  CASE NUMBER:                19CR1915-DMS

                                                     IMPRISONMENT
   The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
   NINETY (90) DAYS.




       •    Sentence imposed pursuant to Title 8 USC Section 1326(b).
       •    The court makes the following recommendations to the Bureau of Prisons:




       •    The defendant is remanded to the custody of the United States Marshal.

       •    The defendant must surrender to the United States Marshal for this district:
            •    at
                      --------- A.M.                             on
                                                                      ------------------
            •    as notified by the United States Marshal.

            The defendant must surrender for service of sentence at the institution designated by the Bureau of
       •    Prisons:
             •    on or before
            •     as notified by the United States Marshal.
            •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
       I have executed this judgment as follows:

            Defendant delivered on                                            to
                                                                                   ---------------
       at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                      UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL




                                                                                                          19CR1915-DMS
